Exhibit 10.14.1

PREMIERWEST BANK
EXECUTIVE SURVIVOR INCOME AGREEMENT

          THIS EXECUTIVE SURVIVOR INCOME AGREEMENT is made this 12th day of
November, 2002, by and between PremierWest Bank, an Oregon-chartered,
FDIC-insured bank with its main office in Medford, Oregon (the “Bank”), and Rich
Hieb (the “Executive”).

          WHEREAS, to encourage the Executive to remain an employee of the Bank,
the Bank is willing to provide benefits to the Executive’s beneficiary(ies) if
(i) the Executive dies prior to terminating employment, or (ii) if the Executive
dies after Termination of Employment provided the Executive terminated
employment due to Disability, Change in Control, or attaining Normal Retirement
Age. The Bank will pay the benefits from its general assets, but only so long as
one of its general assets is a life insurance policy on the Executive’s life.

AGREEMENT

              The Executive and the Bank agree as follows:

Article 1
Definitions

                  Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

                   1.1         “Change in Control” means if any one of the
following events occurs:

                                  (a) Merger. Premier West Bancorp (“Bancorp”)
merges into or consolidates with another
                   corporation, or merges another corporation into Bancorp, and
as a result less than 50% of the combined
                   voting power of the resulting corporation immediately after
the merger or consolidation is held by persons
                   who were the holders of Bancorp’s voting securities
immediately before the merger or consolidation,

                                  (b) Acquisition of Significant Share
Ownership. (1) a report on Schedule 13D or another form or
                   schedule (other than Schedule 13G) is filed or is required to
be filed under sections 13(d) or 14(d) of the
                   Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in
                   concert has or have become the beneficial owner of 25% or
more of a class of Bancorp’s voting securities,
                   or (2) a person or persons acting in concert has or have
become the beneficial owner of 10% or more of a
                   class of Bancorp’s voting securities and the person or the
person’s or group’s nominee becomes the
                   Chairman of the Board of Bancorp, but this paragraph (b)
shall not apply to beneficial ownership of voting
                   shares of Bancorp held in a fiduciary capacity by an entity
in which Bancorp directly or indirectly
                   beneficially owns 50% or more of the outstanding voting
securities,

                                  (c) Change in Board Composition. during any
period of two consecutive years, individuals who
                   constitute Bancorp’s board of directors at the beginning of
the two-year period cease for any reason to
                   constitute at least a majority thereof; provided, however,
that — for purposes of this paragraph (c) — each
                   director who is first elected by the board (or first
nominated by the board for election by stockholders) by a
                   vote of at least two-thirds (b) of the directors who were
directors at the beginning of the period shall be
                   deemed to have been a director at the beginning of the
two-year period, or

                                 (d) Sale of Assets. Bancorp sells to a third
party all or substantially all of Bancorp’s assets. For
                   this purpose, sale of all or substantially all of Bancorp’s
assets includes sale of the shares or assets of the
                   Bank.

              1.2        “Disability” means the Executive suffers a sickness,
accident, or injury which has been determined by the carrier of any individual
or group disability insurance policy covering the Executive, or by the Social
Security Administration, to be a disability rendering the Executive disabled.
The Executive must submit proof to the Bank of the carrier’s or the Social
Security Administration’s determination upon the request of the Bank.

--------------------------------------------------------------------------------



                   1.3      “Good Reason” means the occurrence of any of the
events or conditions described in clauses (a)
through (f) hereof without the Executive’s express written consent –

                   (a)        a material reduction in Executive’s title or
responsibilities;

                   (b)        a reduction in base salary as in effect on the
date of a Change in Control;

                   (c)         relocation of the Bank’s principal executive
offices, or requiring the Executive to change his
                   principal work location, to any location that is more than 15
miles from the location of the Bank’s principal
                   executive offices on the date of this Agreement;

                   (d)         the failure by the Bank to continue to provide
the Executive with compensation and benefits
                   substantially similar to those provided to him under any of
the employee benefit plans in which the
                   Executive becomes a participant, or the taking of any action
by the Bank which would directly or indirectly
                   materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by
                   him at the time of the Change in Control; or

                   (e)         the failure of the Bank to obtain a satisfactory
agreement from any successor or assignee of the
                   Bank to assume and agree to perform this Agreement.

                   1.4         "Normal Retirement Age" means the Executive’s
62nd birthday.

                   1.5         "Normal Retirement Date" means the later of the
Normal Retirement Age or Termination of Employment.

              1.6         “Termination for Cause” means the definition of
termination for cause specified in any employment agreement existing on the date
hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to an employment agreement containing a definition of
termination for cause, Termination for Cause means the Bank has terminated the
Executive’s employment for any of the following reasons:

                   (a)           Gross negligence or gross neglect of duties;

                   (b)           Commission of a felony or of a gross
misdemeanor involving moral turpitude; or

                   (c)           Fraud, disloyalty, or willful violation of any
law or significant Bank policy committed in
                                  connection with the Executive’s employment and
resulting in an adverse effect on the Bank.

                   1.7          “Termination of Employment” with the Bank means
that the Executive shall have ceased to be employed by the Bank for any reason
whatsoever, excepting a leave of absence approved by the Bank. For purposes of
this Agreement, if there is a dispute over the employment status of the
Executive or the date of termination of the Executive’s employment, the Bank
shall have the sole and absolute right to decide the dispute, unless a Change in
Control shall have occurred.

Article 2
Entitlement to Benefit

               2.1           Pre-Termination of Employment Survivor Income
Benefit. If the Executive dies in active service to the Bank, the Bank shall pay
to the Executive’s designated beneficiary in a single lump sum the survivor
income benefit described in Section 2.5.1.

               2.2           Disability Continuation. If the Executive
terminates employment due to Disability and then dies, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2.

2

--------------------------------------------------------------------------------



             2.3        Change in Control Continuation. If the Executive’s
employment with the Bank terminates involuntarily within 24 months after a
Change in Control (excepting Termination for Cause) or in the event the
Executive terminates employment voluntarily for Good Reason within 24 months
after such Change in Control, the Bank shall pay the Executive’s designated
beneficiary the survivor income benefit described in Section 2.5.2 following the
Executive’s death.

             2.4        Normal Retirement Benefit. If the Executive terminates
employment on or after Normal Retirement Age, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2 following the Executive’s death.

             2.5        Amount of Benefits. The Bank shall pay one of the
following benefits to the Executive’s beneficiary in a single lump sum within 90
days following submission of a proof of a claim substantiating the Executive’s
death.

                  2.5.1     Pre-Retirement Death Benefit. If the Executive was
employed by the Bank at the time of death,
                               the death benefit shall be $250,000.

                  2.5.2     Post-Retirement Death Benefit. If the Executive was
no longer employed by the Bank at the time
                               of death but had terminated employment
                               •          due to Disability,
                               •           involuntarily within two years after
Change in Control, or in the event the Executive had
                                           terminated employment voluntarily for
Good Reason within two years of such Change in
                                           Control, or
                               •           on or after Normal Retirement Age,
                               the death benefit shall be $250,000.

Article 3
Beneficiaries

              3.1      Beneficiary Designations. The Executive shall designate a
beneficiary by filing a written designation with the Bank. The Executive's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Executive or if the Executive names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.

              3.2      Facility of Payment. If a benefit is payable to a minor,
to a person declared incompetent, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority, or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 4
General Limitations

             4.1      Termination for Cause. Notwithstanding any provision of
this Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if Termination of Employment is due to the Executive’s actions
resulting in Termination for Cause.

             4.2      Suicide or Misstatement. The Bank shall not pay any
benefit under this Agreement if the Executive commits suicide within three years
after the date of this Agreement. In addition, the Bank shall not pay any
benefit under this Agreement if the Executive has made any material misstatement
of fact on any application or resume provided to the Bank, or on any application
for any benefits provided by the Bank to the Executive.

                 4.3       Removal. If the Executive is removed from office or
permanently prohibited from participating in

3

--------------------------------------------------------------------------------



the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order.

                4.4            Insolvency. If the Commissioner of the Oregon
Department of Banking appoints the Federal Deposit Insurance Corporation as
receiver for the Bank under Oregon Revised Statutes section 711.405, all
obligations under this Agreement shall terminate as of the date of the Bank’s
declared insolvency.

                4.5            Termination of Participation. The Executive’s
rights under this Agreement shall cease if the Executive’s employment with the
Bank is terminated prior to the Normal Retirement Age, except as provided in
section 2.2 (termination because of Disability) or section 2.3 (termination
within 24 months after a Change in Control).

Article 5
Claims and Review Procedures

                5.1             Claims Procedure. A participant or beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

                      5.1.1          Initiation – Written Claim. The claimant
initiates a claim by submitting to the Bank a written
                                        claim for the benefits.

                      5.1.2          Timing of Bank Response. The Bank shall
respond to such claimant within 90 days after receiving
                                        the claim. If the Bank determines that
special circumstances require additional time for processing
                                        the claim, the Bank can extend the
response period by an additional 90 days by notifying the
                                        claimant in writing, prior to the end of
the initial 90-day period, that an additional period is
                                        required. The notice of extension must
set forth the special circumstances and the date by which
                                        the Bank expects to render its decision.

                      5.1.3          Notice of Decision. If the Bank denies part
or all of the claim, the Bank shall notify the claimant in
                                        writing of such denial. The Bank shall
write the notification in a manner calculated to be
                                        understood by the claimant. The
notification shall set forth:

                                        (a) The specific reasons for the denial;

                                        (b) A reference to the specific
provisions of the Agreement on which the denial is based;

                                        (c) A description of any additional
information or material necessary for the claimant to perfect
                                         the claim and an explanation of why it
is needed;

                                        (d) An explanation of the Agreement’s
review procedures and the time limits applicable to such
                                         procedures; and

                                        (e) A statement of the claimant’s right
to bring a civil action under ERISA (Employee Retirement
                                          Income Security Act) Section 502(a)
following an adverse benefit determination on review.

                      5.2               Review Procedure. If the Bank denies
part or all of the claim, the claimant shall have the opportunity for a full and
fair review by the Bank of the denial, as
                                          follows:

                      5.2.1            Initiation – Written Request. To initiate
the review, the claimant, within 60 days after receiving the Bank’s notice of
denial, must file with the Bank a written 
                                          request for review.

                      5.2.2            Additional Submissions – Information
Access. The claimant shall then have the opportunity to submit written comments,
documents, records, 
                                           and other information relating to the
claim. The Bank shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all

4

--------------------------------------------------------------------------------

 

documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the
claimant’s claim for benefits.

5.2.3     Considerations on Review. In considering the review, the Bank shall
take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such
information was submitted or considered in the initial benefit determination.

5.2.4     Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days
after receiving the request for review. If the Bank determines that special
circumstances require
additional time for processing the claim, the Bank can extend the response
period by an additional 60
days by notifying the claimant in writing, prior to the end of the initial
60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which
the Bank expects to render its decision.

5.2.5     Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The
Bank shall write the notification in a manner calculated to be understood by the
claimant. The
notification shall set forth:

             (a) The specific reasons for the denial;

             (b) A reference to the specific provisions of the Agreement on
which the denial is based;

             (c) A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable
             access to, and copies of, all documents, records, and other
information relevant (as defined in
             applicable ERISA regulations) to the claimant’s claim for benefits;
and

             (d) A statement of the claimant’s right to bring a civil action
under ERISA Section 502(a).

Article 6
Miscellaneous

               6.1      Amendments and Termination. The Bank may amend or
terminate this Agreement at any time if, pursuant to legislative, judicial, or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the Bank
(other than the financial impact of paying the benefits).

               6.2      Binding Effect. This Agreement shall bind the Executive
and the Bank and their beneficiaries, survivors, executors, administrators and
transferees.

               6.3      No Guarantee of Employment. This Agreement is not a
contract for employment. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank's right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

               6.4      Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

               6.5      Successors; Binding Agreement. By an assumption
agreement in form and substance satisfactory to the Executive, the Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform this Agreement if no such succession had occurred.

                    6.6      Tax Withholding. The Bank shall withhold any taxes
that are required to be withheld from
                    thebenefits provided under this Agreement.

5

--------------------------------------------------------------------------------



6.7      Applicable Law. Except to the extent preempted by the laws of the
United States of America, the
validity, interpretation, construction, and performance of this Agreement shall
be governed by and
construed in accordance with the laws of the State of Oregon, without giving
effect to the principles of
conflict of laws of such state.

6.8      Unfunded Arrangement. The Executive’s beneficiary(ies) are general
unsecured creditors of
theBank for the payment of benefits under this Agreement. The benefits represent
the mere promise by the
Bank to pay such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on
the Executive's life is a general asset of the Bank to which the Executive and
the Executive’s
beneficiary(ies) have no preferred or secured claim.

6.9      Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and
theExecutive as to the subject matter hereof. No rights are granted to the
Executive’s beneficiary by virtue
of this Agreement other than those specifically set forth herein.

                 6.10    Administration. The Bank shall have all powers which
are necessary to administer this
Agreement, including but not limited to:

           (a) Interpreting the provisions of the Agreement;

           (b) Establishing and revising the method of accounting for the
Agreement;

           (c) Maintaining a record of benefit payments; and

           (d) Establishing rules and prescribing any forms necessary or
desirable to administer the
           Agreement.

6.11     Named Fiduciary. For purposes of the Employee Retirement Income
Security Act of 1974, if
            applicable, the Bank shall be the named fiduciary and plan
administrator under this Agreement
            The named fiduciary may delegate to others certain aspects of the
management and operation
            responsibilities of the plan including the employment of advisors
and the delegation of ministerial
            duties to qualified individuals.

                 6.12       Severability. If for any reason any provision of
this Agreement is held invalid, such invalidity shall not affect any other
provision of this Agreement not held so invalid, and each such other provision
shall, to the full extent consistent with the law, continue in full force and
effect. If any provision of this Agreement shall be held invalid in part, such
invalidity shall in no way affect the remainder of such provision, not held so
invalid and the remainder of such provision, together with all other provisions
of this Agreement shall, to the full extent consistent with the law, continue in
full force and effect.

                 6.13       Headings. The headings of Sections herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

                 6.14       Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.

                                                   (a) If to the Bank, to:

6

--------------------------------------------------------------------------------



             Board of Directors
             PremierWest Bank
             P.O.Box40
             Medford, Oregon 97501-0003

(b)        If to the Executive, to:
             _________________________________
             _________________________________
             _________________________________

            and to such other or additional person or persons as either party
shall have
            designated to the other party in writing by like notice.

                    6.15     IRC §1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this
Agreement is adopted wish to exchange the policy of life insurance on the
Executive’s life for another contract of
life insurance insuring the Executive’s life. Provided that the policy is
replaced (or intended to be replaced) with a
comparable policy of life insurance, the Executive agrees to provide medical
information and cooperate with
medical insurance-related testing required by a prospective insurer for
implementing the policy or, if necessary, for
modifying or updating to a comparable insurer.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

                   Executive:      Bank:        PremierWest Bank 
By________________________________    By:_______________________________ John L.
Anhorn                               Its:__________________________________
Title______________________________       


AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO I.R.C. §1035
EXCHANGE

     I acknowledge that I have read the Executive Income Survivor Agreement and
agree to be bound by its terms, particularly the covenant on my part set forth
in section 6.15 of the Executive Income Survivor Agreement to provide medical
information and cooperate with medical insurance-related testing required by an
insurer to issue a comparable insurance policy to cover the benefit provided
under this Executive Income Survivor Agreement.

 ___________________________                                                             ___________________________
 Witness                                                                                                            
Executive

7

--------------------------------------------------------------------------------



Beneficiary Designation
PremierWest Bank
EXECUTIVE SURVIVOR INCOME AGREEMENT

     I designate the following as beneficiary of benefits under this Agreement
payable following my death:

          Primary:
_______________________________________________________________________
         
________________________________________________________________________________

          Contingent:
_____________________________________________________________________
         
________________________________________________________________________________

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date
          of the trust agreement.

          I understand that I may change these beneficiary designations by
filing a new written designation with the
Bank. I further understand that the designations will be automatically revoked
if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature_____________________________    Date_________________________________ 
  Received by the Bank this_________ day of ___________________, 2006. 
By__________________________________    Title_________________________________ 
 


8

--------------------------------------------------------------------------------

